Name: Council Decision (EU) 2018/1599 of 15 October 2018 on the signing, on behalf of the European Union, of the Free Trade Agreement between the European Union and the Republic of Singapore
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  European construction;  international trade
 Date Published: 2018-10-25

 25.10.2018 EN Official Journal of the European Union L 267/1 COUNCIL DECISION (EU) 2018/1599 of 15 October 2018 on the signing, on behalf of the European Union, of the Free Trade Agreement between the European Union and the Republic of Singapore THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 April 2007, the Council authorised the Commission to negotiate a free trade agreement (FTA) with Member States of the Association of Southeast Asian Nations (ASEAN). That authorisation provided for the possibility of bilateral negotiations. (2) On 22 December 2009, the Council authorised the Commission to pursue bilateral FTA negotiations with individual ASEAN Member States, starting with Singapore, which were to be conducted in accordance with the existing negotiating directives. (3) The negotiations for a Free Trade Agreement between the European Union and the Republic of Singapore (the Agreement) have been concluded, and the Agreement should be signed on behalf of the Union, subject to the fulfilment of the procedures required for conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalfof the Union of the Free Trade Agreement between the European Union and the Republic of Singapore is hereby authorised, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President E. KÃ STINGER (1) The text of the Agreement will be published together with the decision on its conclusion.